DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Application Status
Claims 1, 4-9, 11-20 are pending and have been examined in this application. 
Claims 1, 4-8, 11-12 are amended, claims 9, 13-16 are previously presented, Claims 17-20 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-9, 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 7 and 8 state “sides of the guide wall” which is unclear since it is unclear if applicant is referring to the side faces of a singular wall or if applicant is referring to opposing portions of the sidewall. “Sides of the guide wall” could  be interpreted as opposing sides/faces that face outwardly and extend between the top and bottom of the wall – therefore making the claim unclear. The claim has been interpreted as indicating opposing portions of the guide wall: the portions which are seen in FIG 5 where 72 and 83 are pointing. Examiner suggests amending the language to –opposing portions of the guide wall—to be more clear. 

Claims 7 and 4, and 8 and 11 are unclear. Claims 7 and 8 state that “sides of the guard wall taper from a lowermost point of the guard wall towards the upper side of the rear surface”, and claims 4 and 11 which depend on 7 and 8 respectively state “the width of the guard wall gradually widens towards the lower side”.  It is unclear if claims 4 and 11 are attempting to claim the same tapering feature, understood to be what is seen in FIG 6 and FIG 7 with the tapering as viewed from the profile, or if claims 4 and 11 are referring to a width of the end of the wall 83 as seen in the annotated FIG 5 below.


    PNG
    media_image1.png
    612
    540
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 6, 11, 12, 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 9232778 B1) to De Sernia.
In regards to claim 8, De Sernia anticipates a fishing rod having a rod blank (De Sernia; 210) which is configured to be attached to a reel, comprising: the rod blank (De Sernia; 210) including a main portion (De Sernia; 214) and a rear grip portion (De Sernia; 212, 220) which is continuous to a rod end side of the main portion (De Sernia; see FIG 7), and an end surface of the rod blank on the rod end side attachable to an end cap (De Sernia; 100) including a base surface and a rear surface of a guard wall disposed around the base surface so as to form a generally U-shape or V-shape, the base surface being inclined at a first angle such that a lower side of the base surface extends farther in a rearward direction of the rod end side than the an upper side of the base surface, and the rear surface of the guard wall being inclined at a second angle different from the first angle such that a lower side of the rear surface of the guard wall extends farther in the direction of the rod end side than an upper side of the rear surface of the guard wall, and the base surface being recessed relative to the rear surface, such that sides of the guard wall taper from a lowermost point of the guard wall towards the upper side of the rear surface (The end of the rod of De Sernia is attachable to an end cap with these features; the end cap not being positively recited).

In regards to claim 6, De Sernia anticipates the fishing rod according to claim 8, wherein the end cap has a general shape of a single inverted triangle when viewed from a rear side along a longitudinal axis of the rod (The end of the rod of De Sernia is attachable to an end cap with these features; the end cap not being positively recited) (De Sernia; see FIG 2 where 128 represents a single inverted triangle at each distinct location of the end cap when the rod is rotated such that one of 128 would be in an inverted orientation OR see contour of 124, 126 in FIG 4 which resembles a single triangular shape at that position).

In regards to claim 11, De Sernia anticipates the fishing rod according to claim 8, wherein the width (De Sernia; width of each of the guard walls at 128 as seen in FIG 5) of the guard wall gradually widens towards the lower side (De Sernia; when the orientation of the rod is positioned such that a triangular portion of the guard wall is widest at the bottom, the width of the guard wall widens towards the lower side) (The end of the rod of De Sernia is attachable to an end cap with these features; the end cap not being positively recited).

In regards to claim 12, De Sernia anticipates the fishing rod according to claim 8, wherein the first angle (De Sernia; portion of 110 that extends toward 112 in FIG 4 is inclined) of the base surface relative to a plane orthogonal to a centerline of the main portion is smaller than an the second angle (De Sernia; bend 124 & 128 at a second angle, see FIG 4 where the first and second angles are different) of the rear of the guard wall with respect to the orthogonal plane (De Sernia; angle of 110 with respect to the orthogonal plane to the centerline of the main portion of the rod is smaller than the angle created by an end surface of the guard wall: bend between 124 & 128) (The end of the rod of De Sernia is attachable to an end cap with these features; the end cap not being positively recited).

In regards to claim 16, De Sernia anticipates the fishing rod according to claim 6, wherein vertices of the triangle are disposed adjacent a surface of the rod (De Sernia; see FIG 5 where vertices of any of 128 are adjacent to an outer surface of the rod) (The end of the rod of De Sernia is attachable to an end cap with these features; the end cap not being positively recited).

In regards to claim 19, De Sernia anticipates the fishing rod according to claim 8, wherein the rod blank is configured to have the reel attached to a lower side of the rod blank (De Sernia; the rod can be rotated and the reel would be attached to a lower side).  

In regards to claim 20, De Sernia anticipates the fishing rod according to claim 8, wherein the rod blank is configured to have the reel attached to an upper side of the rod blank (De Sernia; see FIG 8).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 9232778 B1) to De Sernia in view of (US 5696339 A) to Brennan.
In regards to claim 15, De Sernia teaches the fishing rod according to claim 6 respectively, but fails to teach wherein a longitudinal center of the rod is disposed within the inverted triangle.
Brennan teaches wherein a longitudinal center of the rod is disposed within the inverted triangle (Brennan; cross section FIGs 6-8 can be turned such that it’s inverted with a longitudinal center of the rod at the center is disposed within the inverted triangle) (The end of the rod of De Sernia is attachable to an end cap with these features; the end cap not being positively recited).
De Sernia and Brennan are analogous art from similar fields of endeavor, i.e. handheld devices and end-caps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-section of De Sernia such that the triangle is inverted and the longitudinal center is disposed within the triangle, as taught by Brennan. The motivation for doing so would be to modify the handle such that the cross section is a triangular shape, improving the grip of the handle and feel in a user’s hand by fitting snugly and comfortably in the hand.


Response to Arguments
Applicant's arguments filed 09/22/2022 with respect to claim 8 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach the limitations of currently amended claim 8 including the details of the end cap.
Examiner respectfully asserts that the end cap is not positively recited in claim 8. Claim 8 recites that “an end surface of the rod blank on the rod end side attachable to an end cap” and then proceeds to describe the end cap. However the rod of De Sernia has an end surface of a rod blank which is attachable to an end cap with the recited details, but the end cap is not positively recited as being required in the invention itself.  Examiner suggests possibly amending to positively recite the presence of the end cap, which is recited in claim 9 as positively attached to the rod.


Allowable Subject Matter
Claims 1, 4-5, 7, 13-14, 17-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647